Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the above claims the ‘extended perimeter rim’ lacks clear antecedent basis.




Claim Rejections - 35 USC § 102
Claim(s) 12,15,16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frustaci et al (2001/0049057).

12. An implantable medical device comprising:
a power subunit comprising:
a first biocompatible electrically conductive shell; (at least ¶27 teaches implantability and at least ¶19 teaches that it can be made from stainless steel which is conductive)
(see at least ¶39 and at least figure 4a)
a cathode disposed within the first biocompatible electrically conductive shell; and
a lid; (see at least ¶39 and at least figure 4a.  the lid can be considered to be the shell 12 or shell 14)
wherein the lid comprises a central body and an extended rim surrounding the central body; (see for example figures 8,9 where if the lid is considered to be shell 12, the part extending under shell 14 can be considered to be the extended rim)
wherein the first biocompatible electrically conductive shell is welded to the extended rim of the lid. (see at least ¶28)


15. The implantable medical device of claim 12, wherein the extended perimeter rim and the first biocompatible electrically conductive shell form an overlap joint. (see at least figures 7-10)

16. The implantable medical device of claim 12, wherein the extended perimeter rim overlaps the first biocompatible electrically conductive shell. (see at least figures 7-10)


Claim Rejections - 35 USC § 103
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frustaci et al (2001/0049057) and Aamodt et al (7,968,226).
13. The implantable medical device of claim 12, wherein the extended perimeter rim
(Frustaci is silent as to a relief channel.  However, Aamodt teaches such channel, see at least figure 4c which shows the lid 18 having an indentation before it connects to portion 12.  Such indentation can be considered a relief channel.  It would have been obvious to use such with the device of Frustaci since it would merely yield predictable results)


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frustaci et al (2001/0049057) and Eppel et al (2017/0332503).
14. The implantable medical device of claim 12, wherein the extended perimeter rim and the first biocompatible electrically conductive shell form a butt joint.  (Frustaci is silent as to a butt joint.  Eppel teaches a butt joint, see at least ¶51.  It would have been obvious to use such joint with the device of Frustaci since it would merely yield predictable results)


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frustaci et al (2001/0049057) and Peterson et al (2014/0214128).
20. The implantable medical device of claim 12, the first biocompatible electrically
conductive shell comprising titanium or a titanium alloy. (Frustaci is silent re titanium.  Peterson teaches the use of titanium, see at least ¶112.  It would have been obvious to use titanium since it would merely yield predictable results and titanium for implanted devices is common.)


Allowable Subject Matter
Claims 1-11 are allowed.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/           Primary Examiner, Art Unit 3792